Title: From Benjamin Franklin to Lord Bessborough, 13 July 1765
From: Franklin, Benjamin
To: Bessborough, William Ponsonby, 2nd Earl of


Cravenstreet July 13. 65.
Mr. Franklin begs Leave to present his dutiful Respects, and his Congratulations to Lord Bessborough on his Return to the Post-Office. Would have waited on his Lordship, but that he is confined with a little Fit of the Gout.
Mr. F. has just receiv’d from America the enclos’d very late Indian Treaty, by which a general Peace was establish’d with the Western Nations on the Ohio, and a Passage granted us thro’ their Country to the Ilinois on the Missisipi. As this is perhaps the first Account of that important Transaction, it may be agreeable to the Ministry to be acquainted with it: Mr. F. therefore sends it that his Lordship may communicate it if he thinks proper.
 
Endorsed: Benjamin Franklin Esqr July 1765 Conway southern Province america in the Province
